DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I, claims 1-19, in the reply filed on 09/08/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2022.

Claim Interpretations
The “a gas flows on a surface of each of the substrates in a circumferential direction and the boat is rotated at a speed capable of increasing a uniformity of the heat treatment process in reference to a radial direction of the boat” of claims 4-6, any rotation speed is considered capable of increasing a unifomity of heat treatment. If Applicants argue it requires certain specific speed, then the claim will be rejected under 35 USC  112(b).

The following list of limitations are considered an intended use of the apparatus:
The “a gas introduction pipe configured to supply a rare gas” of claims 7-10, the type of gas used in a gas pipe is an intended use of the apparatus.

The “wherein the rotator is configured to stop the rotation of the plurality of the substrates when the plurality of the heaters are controlled at a process temperature of 1,250 °C or higher, and to rotate the plurality of the substrates when the plurality of the heaters are controlled at a temperature range lower than the process temperature and comprising a transition temperature between a passive oxidation and an active oxidation” of claims 14-16, and “wherein the rotator is configured to suspend the rotation of the plurality of the substrates when the plurality of the heaters are controlled at a process temperature of 1,250 °C or higher, and to rotate the plurality of the substrates when the boat is loaded into the reaction tube or unloaded out of the reaction tube by the elevator and temperatures of the substrates are lower than the process temperature” of claims 17-19, the timing of the rotation is an intended use of the apparatus.


It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Imura et al. (JP h04134816, from IDS, hereafter ‘816), in view of YAMAGUCHI (JP 2009076533, from IDS, hereafter ‘533).
‘816 teaches some limitations of: 
Claim 1: FIG. 3 schematically showing a vertical semiconductor manufacturing (heat treatment) apparatus according to another embodiment of the present invention ([0003], the claimed “A substrate processing apparatus comprising”): 
a furnace tube (reaction vessel) 1a ([0003], the claimed “a reaction tube”), The wafer substrate 3 is held by the boat 4, is inserted into the core tube 1a … variations in the heat treatment time received by the wafers in the boat will be expanded, so that there is a temperature gradient In the end region 8 c, the temperature gradient is not constant, there is a region with a steep slope in the furnace portion, and the region is narrow, and unless this region is relaxed, even if the rogue speed is delayed ([0001], the claimed “provided with a furnace opening at one end thereof through which a boat  accommodating a plurality of a substrates are to be inserted, wherein a process chamber in which the plurality of the substrates are processed is provided in the reaction tube” and as shown in Fig. 3);
 the heaters 6 a and 6 d heat the end areas 8 a and 8 c at the front and rear of the center area 8 b, respectively, so that the temperature of the center area 8 b becomes uniform … even if the auxiliary heater 9 is provided, the length of the furnace as a whole does not change. In the above embodiment, one auxiliary heater 9 is provided, but the number of auxiliary heaters 9 is not limited to this ([0001], the claimed “a plurality of heaters provided on an outer periphery of the reaction tube and respectively in a plurality of zones arranged along a tube axis direction from the furnace opening to an other end of the reaction tube”);
 A thermocouple or the like to set the temperature distribution in the furnace so that the temperature gradient becomes gradual most for each heat treatment temperature so that the temperature gradient between the furnace internal heat treatment temperature and the auxiliary heater 9 is constantly loose It can be made ([0001], after Example embodiment, note temperature distribution need a plurality of thermocouples, the claimed “a plurality of temperature sensors”); 
A cap 2 for covering the opening of the furnace tube 1 a ([0001], the claimed “and a furnace opening assembly comprising a lid configured to close the furnace opening”),
the heaters 6 a and 6 d heat the end areas 8 a and 8 c at the front and rear of the center area 8 b, respectively, so that the temperature of the center area 8 b becomes uniform … even if the auxiliary heater 9 is provided, the length of the furnace as a whole does not change. In the above embodiment, one auxiliary heater 9 is provided, but the number of auxiliary heaters 9 is not limited to this ([0001], the claimed “wherein the plurality of zones comprise upper zones and lower zones located closer to the furnace opening than the upper zones are located, the upper zones being located within a height range equivalent to that of the substrates accommodated in the boat whereas the lower zones are located within a height range excluding that of the substrates accommodated in the boat, and the plurality of the heaters comprising upper heaters of the upper zones and lower heaters of the lower zones”), 
A thermocouple or the like to set the temperature distribution in the furnace so that the temperature gradient becomes gradual most for each heat treatment temperature so that the temperature gradient between the furnace internal heat treatment temperature and the auxiliary heater 9 is constantly loose It can be made ([0001], after Example embodiment, note temperature distribution need a plurality of thermocouples, the claimed “and28 6419960.1when the plurality of the substrates are subject to a heat treatment process by the plurality of the heaters, control the electric power supplied to the plurality of the heaters such that temperatures of the upper heaters reach predetermined temperatures, and that a temperature gradient is formed in the lower zones such that a temperature decreases toward the furnace opening”).  

	‘816 does not expressly teaches the other limitations of:
	Claim 1: (a plurality of temperature sensors) configured to measure temperatures of the zones or temperatures of the heaters respectively corresponding to the plurality of the zones,
a temperature controller configured to control electric power supplied to each of the heaters based on temperature data obtained by the plurality of the temperature sensors to adjust each of the temperatures of the zones;
286419960.1
wherein the temperature controller is configured to, (when the plurality of the substrates are subject to a heat treatment process by the plurality of the heaters, control the electric power supplied to the plurality of the heaters such that temperatures of the upper heaters reach predetermined temperatures, and that a temperature gradient is formed in the lower zones such that a temperature decreases toward the furnace opening).
Claim 2: wherein the plurality of temperature sensors comprise lower temperature sensors provided corresponding to the lower zones and upper temperature sensors provided corresponding to the upper zones, the lower temperature sensors are arranged in vicinity of upper ends of the lower heaters, respectively, and 
a temperature sensor among the plurality of the temperature sensors that is second closest to the furnace opening is arranged in vicinity of an upper end of a heater among the plurality of the heaters that is second closest to the furnace opening.  


‘533 is an analogous art in the field of a vertical diffusion furnace 1 as a semiconductor manufacturing apparatus (Fig. 2, [0020]), The cylindrical heater 11 is divided into four blocks that are continuous in the vertical direction, and in order from the bottom, an L (Lower) block 20A, a CL (Center Lower) block 20B, a CU (Center Upper) block 20C, and U (Upper) block 20D. That is, the L block 20A is assigned to the lowermost part of the cylindrical heater 11, and the CL block 20B is assigned to the lower center of the cylindrical heater 11 adjacent to the upper side of the L block 20A. The CU block 20C is assigned to the upper center of the cylindrical heater 11 adjacent to the upper side of the CL block 20B, and the U block 20D is adjacent to the upper side of the CU block 20C ([0032]). ‘533 teaches that The control device 30 is electrically connected to the upper temperature sensor 26D. The controller 30 calculates the temperature Tm4 of the U block 20D from the temperature signal 26Dt input from the upper temperature sensor 26D. The control device 30 is electrically connected to the central upper temperature sensor 26C. The controller 30 calculates the temperature Tm3 of the CU block 20C from the temperature signal 26Ct input from the center upper temperature sensor 26C. The control device 30 is electrically connected to the center lower temperature sensor 26B. The controller 30 calculates the temperature Tm2 of the CL block 20B from the temperature signal 26Bt input from the center lower temperature sensor 26B. The control device 30 is electrically connected to the lower temperature sensor 26A. The controller 30 calculates the temperature Tm1 of the L block 20A from the temperature signal 26At input from the lower temperature sensor 26A ([0049]-[0053]), for the purpose of determining a heater replacement time ([0007]). Fig. 2 shows sensors 26A-D are in vicintiy of upper ends of each block while sensors 27A-D ([0035]) are in vicinity of middle of each block. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have placed temperature sensors at various locations to each heating zone/block and added a temperature control 30 of ‘533 to each heater 6a-6d and 9 of ‘816, for the purpose of determining a heater replacement time, as taught by ‘533 ([0007]) and required by the temperature gradient measurement of ‘816 ([0001]).


	The combination of ‘816 and ‘533 also teaches the limitations of:
	Claim 3: while ‘816 is silent on the support shaft of the boat 4, ‘533 teaches The boat 13 is mounted and fixed to the seal cap 16 via a heat insulating cap 17 ([0026], the claimed “further comprising a heat insulating structure provided between the lid and the boat”),
	Fig. 3 of ‘816 clearly shows the support shaft of the boat is above the auxiliary heater 9  and the lowest heater 6d (the claimed “wherein a height of the heat insulating structure is set such that, when the furnace opening is closed by the lid, an upper end of the heat insulating structure is located at a height corresponding to a zone among the plurality of the zones that is second closest to the furnace opening”).  


	‘816 further teaches the limitations of:
Claim 7: the vertical furnace shown in FIG. 6 is provided with an inner tube 1b for controlling the flow of the gas therein ([0001], requires a gas introduction pipe, the claimed “further comprising a gas introduction pipe configured to supply a rare gas into the process chamber while the plurality of the substrates are subject to the heat treatment process”, note the rare gas is an intended use of the apparatus, see claim interpretation above).  
Claims 4-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘816 and ‘533, as being applied to claim 1 rejection above, further in view of SAIDO (US 20130042803, from IDS, hereafter ‘803).
The combination of ‘816 and ‘533 does not teach the limitations of: 
Claims 4-6: wherein the furnace opening assembly further comprises a rotator  provided at the lid and configured to rotate the boat such that, when the plurality of the substrates is subject to the heat treatment process, a gas flows on a surface of each of the substrates in a circumferential direction and the boat is rotated at a speed capable of increasing a uniformity of the heat treatment process in reference to a radial direction of the boat, 
wherein the temperature controller is further configured to control the electric power supplied to each of the upper heaters such that the temperatures thereof are equal to a process temperature of 1,250 °C or higher, temperatures of the lower heaters are equal to a temperature lower than the process temperature, and the temperature gradient is formed in a zone among the plurality of the zones that is second closest to the furnace opening.  
Claims 11-13: wherein the rotator is configured to rotate the plurality of the substrates when the plurality of the heaters are controlled at a process temperature of 1,250 °C or higher.  
Claim 14: wherein the rotator is configured to stop the rotation of the plurality of the substrates when the plurality of the heaters are controlled at a process temperature of 1,250 °C or higher, and to rotate the plurality of the substrates when the plurality of the heaters are controlled at a temperature range lower than the process temperature and comprising a transition temperature between a passive oxidation and an active oxidation.  
Claims 17-19: further comprising an elevator configured to load the boat into the reaction tube and to unload the boat out of the reaction tube, 
wherein the rotator is configured to suspend the rotation of the plurality of the substrates when the plurality of the heaters are controlled at a process temperature of 1,250 °C or higher, and to rotate the plurality of the substrates when the boat is loaded into the reaction tube or unloaded out of the reaction tube by the elevator and temperatures of the substrates are lower than the process temperature.  

‘803 is an analogous art in the field of Substrate Processing Apparatus And Method Of Manufacturing Semiconductor Device (title), a vertical substrate processing apparatus ([0003]), In a lower portion of the processing furnace 40, a seal cap 102 as a furnace port lid for airtightly closing a lower end opening of the processing furnace 40 is provided (Fig. 1, [0054]), a heat insulating cylinder 34 ([0067])5th sentence), the gas supply unit 165 introduces, for example, an inert gas such as argon or the like ([0050]), a control system (Fig. 5, [0055]), it is necessary to keep the temperature of the manifold below the heat-resistant temperature of each member ([0004], last sentence). ‘803 teaches that In the seal cap 102, a rotation mechanism 104 is provided. A rotation shaft 106 of the rotation mechanism 104 is connected to the boat 30 so as to penetrate the seal cap 102, and rotates the wafer 14 by rotating the boat 30 during the processing so that a thickness of an epitaxial layer on the wafer becomes uniform. The seal cap 102 is configured to be vertically (arrow direction) elevated by an elevation mechanism provided outside the processing furnace 40, and thus the boat 30 may be loaded into and unloaded from the processing furnace 40. A driving controller 108 (see, FIG. 5) is electrically connected to the rotation mechanism 104 and the elevation mechanism, and the driving controller 108 is configured to control the rotation mechanism 104 and the elevation mechanism at a desired timing for performing a desired operation ([0054], 2nd half), the wafer region 43 is maintained at an epitaxial growth temperature of 1,500o C. to 1,800o C ([0064]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a rotation mechanism/ elevation mechanism 104 and add heater capability to 1,800o C of ‘803, to the combined apparatus of ‘816 and ‘533, for the purpose of epitaxial growth of ‘803 and to maintain low manifold temperature, as taught by ‘803 ([0004], last sentence and [0064]). Note the operations timing of claims 14-16 is an intended use of the appratus, see claim interpretation above.

	
	Claims 8-10 are rejection for substantially the same reason as claim 7 rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6746908 is cited for zone heaters and thermocouples (all figures).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716